Citation Nr: 0812365	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this case in October 2004 for additional 
development.  Upon completion of that development, the RO 
issued another decision in July 2007 granting nonservice-
connected pension benefits, but denying the higher rate of 
special monthly pension (SMP) predicated on the need for 
regular aid and attendance or by reason of being housebound.  
So this is the only remaining issue.

Because the veteran has requested another hearing before 
deciding this remaining issue, the Board is again remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

The Board recently sent the veteran a letter in March 2008 
informing him that the Veterans Law Judge that had conducted 
his prior hearing in May 2004 had since retired.  So the 
veteran was apprised that he can have another hearing before 
a Veterans Law Judge that will ultimately decide his appeal.  
38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. §§ 20.707, 
20.717 (2007).

The Board received the veteran's response in April 2008, and 
he indicated that he wants another hearing - either with the 
designated Veterans Law Judge visiting the RO (travel Board 
hearing) or using video-conferencing technology (video-
conference hearing).  After clarifying which type of hearing 
he wants, he must be scheduled for the type selected.  
38 C.F.R. §§ 20.700, 20.704 (2007).

Accordingly, this case is remanded for the following action:

Contact the veteran and his attorney to 
clarify whether he prefers a video-
conference or travel Board hearing.  
Based on his reply, schedule him for the 
type of hearing he requests at the 
earliest possible date.  Notify him of 
the date, time, and location of the 
hearing, and put a copy of this letter in 
his claims file.  Once he has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

